Case: 2:19-cv-00119-MHW-EPD Doc #: 46 Filed: 11/11/19 Page: 1 of 2 PAGEID #: 262




                       IN THE UNITED STATED DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

STEPHANIE CLIFFORD                                :
                                                  :
                       Plaintiff,                 :   Case No. 2:19-cv-00119-MHW-EPD
                                                  :
       v.                                         :   Judge Michael H. Watson
                                                  :   Magistrate Judge Elizabeth Preston Deavers
SHANA M. KECKLEY, ET AL.                          :
                                                  :
                       Defendants.                :

                           MOTION FOR STATUS CONFERENCE

       Now comes Dan J. Binau, counsel for Judgment Creditor, Donald J. Trump, and asks for a

joint status conference as soon as possible and prior to Monday, November 18, 2019, the next

meeting of the City Council of Columbus, Ohio. In light of potentially competing claims, and for

purposes of judicial economy, the parties are seeking the Court’s direction on how to proceed.

Counsel for all parties are in agreement with the filing of this Motion, except for Larry James and

his clients, who take no position on these issues. The parties anticipate that the status conference

should be short in duration.

                                              Respectfully submitted,

                                              /s/ Dan J. Binau
                                              DAN J. BINAU (0025376), Trial Attorney
                                              EMILY J. JACKSON (0078425)
                                              Harris, McClellan, Binau & Cox P.L.L.
                                              37 West Broad Street, Suite 950
                                              Columbus, Ohio 43215
                                              Telephone: (614) 464-2572
                                              Facsimile: (614) 464-2245
                                              E-Mail: dbinau@hmbc.com
                                                       ejackson@hmbc.com
                                              Counsel for Judgment Creditor, Donald J. Trump
Case: 2:19-cv-00119-MHW-EPD Doc #: 46 Filed: 11/11/19 Page: 2 of 2 PAGEID #: 263




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

was filed through the Court’s CM/EFC filing system this 11th day of November, 2019, which shall

serve a copy of the document upon all registered counsel of record.


                                            /s/ Dan J. Binau
                                            DAN J. BINAU         (0025376)
                                            Counsel for Judgment Creditor, Donald J. Trump




                                                2
